                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:20-HC-2131-D


DAVIDE. GUTIERREZ,                              )
                                                )
                              Petitioner,       )
                                                )
                     v.                         )               ORDER
                                                )
BRICK TRIPP, WARDEN,RIVERS                      )
CORRECTIONAL INSTITUTION, and                   )
FEDERAL BUREAU OF PRISONS,                      )
                                                )
                              Respondents.      )


        On July 8, 2020, David E. Gutierrez ("Gutierrez'' or "petitioner") filed a petition for writ of

habeas corpus under 28 U.S.C. § 2241 and requested a temporary restraining order preventing the

Bureau of Prisons from transferring him from CI Rivers [D.E. 1, 3]. On July 14, 2020, Gutierrez

filed an emergency notice of impeding transfer in support of his application for a temporary

restraining order [D.E. 4].

        The court has considered Gutierrez's request for a temporary restraining order under the

governing standard. See, e~ Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Centro

Te_peyac v. Montgomery Cty.. 722 F.3d 184, 188 (4th Cir. 2013) (en bane); Real Truth About

Oharna, Inc. v. FEC, 575 F.3d 342,346 (4th Cir. 2009), vacated on other grounds, 559 U.S. 1089

(2010), reissued in relevant nm, 607F.3d355 (4th Cir. 2010) (percuriam); U.S. Dq,'tofLaborv.

Wolf Run Mining Co., 452 F.3d 275,281 n.1 (4th Cir. 2006)(substantive standard for temporary

restraining order is same as that for entering a preHrninary injunction). Gutierrez has not established

that (1) he is likely to succeed on the merits of his claim; (2) he is likely to suffer irreparable harm




            Case 5:20-hc-02131-D Document 5 Filed 07/14/20 Page 1 of 2
absent a temporary restraining order; (3) the balance of the equities tips in his favor; and (4) a

temporary restraining order is in the public interest.

       Gutierrez has been in custody since Jan~ 15, 2015. See [D.E. 1] 1. He is a native of

Venezuela. Id at 6. Gutierrez's papers do not explain why he is entitled to relief under the

Immigration and Naturalization Act, much less demonstrate a likelihood of success on his section

2241 petition. Cf. id.; [D.E. 4]. Moreover, Gutierrez's petition does not explain why a person in

custody since January 15, 2015, waited until July 18, 2020, to file a petition under 28 U.S.C. § 2241.

In considering the request for a temporary restraining order, this court declines to ignore that

Gutierrez could have brought his claim under 28 U.S.C. § 2241 at such time to not           require a
temporary restraining order. Cf. Bucldewv. Precythe, 139 S. Ct. 1112, 1134 &n.5 (2019); Hill v.

McDonough, 547 U.S. 573, 584 (2006); Boyd v. Beck, 404 F. Supp. 2d 879, 885-86 (E.D.N.C.

2005). The balance of equities and the public interest do not support a temporary restraining order.

       In sum, the petitioner's motion for a temporary restraining order [D.E. 3] is DENIED.

       SO ORDERED. This        Ji day of July 2020.


                                                          United States Dis1rict Judge




                                                  2

            Case 5:20-hc-02131-D Document 5 Filed 07/14/20 Page 2 of 2
